The majority makes a finding that the civil service act did notrepeal or modify the soldiers *Page 1347 
preference law. Therefrom a too ready conclusion may have been drawn. For the finding brings about this situation — the court becomes confronted with two unrepealed enactments, in each of which the legislature has spoken relative to the subject matter of this controversy. The duty that then becomes the court's is to accord to each enactment, so far as possible, that which the legislature intended. It seems that in some measure this duty has escaped attention. The query whether there was a repeal is but a preliminary step, unless the answer be in the affirmative. In a negative answer inheres a second question, i.e., what legislative intent should be accorded each of the two acts. In no instance have we discussed the soldiers preference law as though it were isolated from all other legislative enactments. See Sorenson v. Andrews, 221 Iowa 44, 264 N.W. 562, Douglas v. City of Des Moines, 206 Iowa 144, 220 N.W. 72, Bender v. City of Iowa City,222 Iowa 739, 269 N.W. 779.
The soldiers preference law, enacted in 1904, purposed to prefer a certain class for employment in public services. Its field covered employment by municipal corporations generally, counties, cities, towns and school districts. The Civil Service Law enacted in 1907 has to do with employment in a quite restricted field, solely in certain civil service positions found nowhere but in larger cities. Viewing the latter act as of the time it was being enacted it is clear that the legislature was contemplating that in the then future, dating from the enactment, no appointment whatever shall be made in the limited field of civil service positions excepting of applicants whose qualifications have been ascertained and established through civil service examinations. For in section 5701 the making of such appointments in the then future, by cities amenable to the civil service law, is expressly prohibited. True, the legislature spoke of exceptions to this prohibition, but limited them to temporary appointments without examination of peace officers in event of emergency arising by reason of fire, flood, storm or mob violence. There was no exception of veterans. But what affirmatively appears, touching on preference of veterans is this — a provision that in the then future honorably discharged soldiers, sailors, and marines shall be given the preference in all examinations and appointments under the provisions of thecivil service law. That in the field of civil service positions veterans thus become amenable to the requirements of the civil service law after its *Page 1348 
enactment, no one would seriously question. Whatever rights of preference veterans previously had in employment in positions that became civil service jobs, were terminated by the civil service law, and thereafter they had preferential rights therein only when they established their qualifications conformably with that law. Plaintiff would avoid all this by reason of certain facts. He says that despite the mandatory provisions of the civil service law the city failed to comply with its terms until 1937 and in the meantime in 1934 and 1936 without holding examinations the city had twice appointed plaintiff as license clerk. But the determining thing is the legislature's intention as to what rights plaintiff had to preference in this civil service position. Thereon plaintiff must depend. Upon the vital question, what did the legislature intend, the facts alleged throw no light. For it cannot be said that the legislature contemplated that cities would violate the civil service law, nor said that the legislature intended that by flouting the law any city could nullify the purposes and prohibitions the legislature had expressed and established. The rights appellant seeks to assert are purely contractual. Thurber v. Duckworth, 165 Iowa 685,147 N.W. 158. In contractually dealing with the city the statutes conferring and limiting the powers of the city, as well as the ordinances of the city, entered into the contract as if written therein. With the civil service law incorporated it would clearly appear in plaintiff's contract for employment in this civil service position that he was availing himself of no right of preference the legislature intended he should have. To impute to the legislature an anticipation that cities would violate the law and create the fact situation that is in evidence is difficult. It would be an even more violent presumption, that there may be found in the civil service act an intention on part of the legislature that if there should be a violation of the law the result would be to confer upon those in enjoyment thereof privileges and preferences withheld where there had been compliance and observance. It might be added that when plaintiff's employment began there was an ordinance of the City of Des Moines providing that all persons appointed after June 12, 1908, shall retain their places provided they later submit to civil service examination, and in case of failure to pass the examination they shall be discharged from service.
When two statutes relate to the same subject matter such *Page 1349 
construction should be adopted, if possible, without doing violence to the language employed, as will permit both statutes to stand and to have force and effect. Moriarty v. Central Ia. R. Co., 64 Iowa 696, 21 N.W. 143. The foregoing is to the point that this cardinal rule might well be followed in this case.
One other matter not discussed in the majority opinion is this. The provisions of the civil service law peremptorily demanded that the appointment of the three license clerks be made from those who had successfully passed the examination. Three such appointments were made in 1937. Plaintiff, on examination, having failed to meet the standards demanded by the civil service law, it might be that compliance with section 1163 has been automatically dispensed with, as in the event of an abolishment of an office he was holding. Douglas v. Des Moines, 206 Iowa 144,220 N.W. 72. The writer respectfully dissents.